United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1557
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Richard Alan Huff

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Western
                                  ____________

                            Submitted: August 20, 2021
                              Filed: August 25, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Richard Huff appeals the sentence the district court1 imposed after he pled
guilty to a drug offense, pursuant to a plea agreement containing an appeal waiver.

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the reasonableness of the sentence, and has moved to withdraw.

       We conclude that the appeal waiver is valid, enforceable, and applicable to the
issue raised in this appeal. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (this court reviews de novo validity and applicability of appeal waiver); United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will
be enforced if appeal falls within scope of waiver, defendant knowingly and
voluntarily entered into plea agreement and waiver, and enforcing waiver would not
result in a miscarriage of justice).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we grant counsel’s motion to withdraw, and we dismiss
the appeal.
                      ______________________________




                                         -2-